Citation Nr: 0826933	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected shrapnel fragment 
wound to the right buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in February 2007 by means of video 
conferencing equipment with the veteran sitting in Cleveland, 
Ohio and Michelle L. Kane, a Veterans Law Judge, sitting in 
Washington, DC.  The Veterans Law Judge was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2007) and is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.

In February 2007, the Board granted a motion to advance the 
case on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disorder is not due to his active 
duty service and is unrelated to his service-connected shell 
fragment wound to the right buttock.


CONCLUSION OF LAW

A low back disorder was not incurred in or as a result of the 
veteran's active duty service and it is not proximately due 
to or the result of his service-connected shell fragment 
wound to the right buttock.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Considerations

This case was remanded by the Board in October 2005.  
Specifically, the Board requested that the veteran complete a 
release form authorizing VA to request treatment records for 
any past treatment of his low back, instructed VA to obtain 
VAMC records from October 2005 to the present, and after the 
aforementioned records were obtained, to schedule the veteran 
for a VA examination.  In March 2007, pursuant to the Board's 
remand instructions, the veteran was sent a notice letter 
which requested he complete the enclosed VA Form 21-4142, 
Authorization for Release of Information in order to obtain 
any past treatment records from private physicians or 
hospitals for his low back disorder.  The veteran did not 
complete the enclosed form and in April 2007, he notified VA 
that he had no outside medical treatment and no further 
information to submit.  The veteran's VAMC records, dated 
from November 2005 to March 2008, were obtained and 
associated with the claims file.  Further, the veteran was 
scheduled for a VA examination in March 2008.  The veteran's 
claim was re-adjudicated by the Appeals Management Center 
(AMC) in a May 2008 supplemental statement of the case.  
Thus, the Board's remand instructions were complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

II. VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in November 2004 and March 2007.  The 
letters addressed all required notice elements.  The November 
2004 letter was sent prior to the initial unfavorable 
decision by the AOJ in April 2005.  That the March 2007 
letter was not issued prior to the initial unfavorable 
decision by the AOJ is harmless error, because all of the 
required notice elements were provided to the veteran in the 
November 2004 letter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, the fact 
that the November 2004 letter did not address either the 
relevant rating criteria or effective date provisions was 
harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  
In any event, the veteran was provided with notice of the 
relevant rating criteria and effective date provisions in a 
March 2006 letter, and also in the March 2007 letter.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  In addition, VA attempted to obtain 
available private medical records pertinent to the years 
after service.  However, the veteran was unable to adequately 
identify any private medical records.  See 38 U.S.C. § 
5103A(c)(1)-(2), (VA's duty to assist only extends to records 
that have been adequately identified); see also Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).  In fact, at his 
February 2007 hearing, the veteran indicated that he had 
attempted to contact the private doctor he received treatment 
from in the early 1990's, but that the doctor had since 
retired and the veteran was unable to locate him.  
Furthermore, the veteran was afforded a VA examination in 
March 2008.  The Board, therefore, finds that the VCAA duty 
to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2007).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In sum, in order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The veteran claims to have a low back disability as a result 
of his service connected shrapnel wound to the right buttock.  
To afford the veteran every possible consideration, the Board 
will also consider direct service connection.  For the 
reasons that follow, the Board concludes that service 
connection for a low back disability is not warranted on a 
direct, presumptive or secondary basis.

The Board will first consider direct service connection.  In 
order to establish direct service connection, there must be 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

The Board concedes that the veteran has a current diagnosis 
of postoperative arthritis of the lumbar spine.  See March 
2008 VA examination.  However, the evidence does not 
establish the in-service occurrence of a disease or injury to 
the veteran's low back.  The veteran's service medical 
records do not include any reference to a low back disorder 
or low back pain.  In addition, the veteran's first 
complaints of a low back disorder were not until the early 
1990's, approximately 40 years after his separation from 
service.  This prolonged period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Thus, based on the foregoing 
evidence, the Board finds that a low back disorder was not 
present in service or for many years thereafter.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Moreover, there is no competent 
evidence of a nexus between the veteran's current low back 
disability and an in-service injury or disease to the 
veteran's low back.  Thus, service connection for a low back 
disorder is not warranted on a direct basis. 

As noted above, service connection for arthritis may also be 
granted on a presumptive basis if it manifests itself to a 
degree of 10 percent or more within one year after discharge.  
38 C.F.R. § 3.307, 3.309(a).  However, there is no evidence 
of such manifestation in this case, nor does the veteran 
contend that his arthritis of the lumbar spine manifested to 
that degree at that time.  Id.  In fact, at his February 2007 
hearing, the veteran testified that he did not start 
experiencing any problems with his low back until the early 
1990's.  Therefore, the Board finds that the veteran's low 
back disorder may not be presumed to have been incurred in 
active service.  Accordingly, service connection for a low 
back disorder is not warranted on a presumptive basis.

The veteran also contends that his current low back disorder 
is causally related to or aggravated by his service-connected 
shell fragment wound to the right buttock.  As noted above, 
in order for a claimant to prevail on the issue of 
entitlement to secondary service connection, the record must 
contain medical evidence establishing a connection between 
the service-connected disability and the claimed disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 
3.310(a).

In this regard, the veteran underwent a VA examination in 
March 2008.  At the March 2008 examination, the examiner 
concluded it was not likely that the veteran's low back 
disorder was related to his shell fragment wound to the right 
buttock.  The VA examiner explained that it was more likely 
that the veteran's low back disorder was a naturally 
occurring phenomenon.  A May 2008 addendum to the March 2008 
VA examination report also concluded that it was unlikely 
that the veteran's low back disorder was aggravated by his 
shell fragment wound to the right buttock. 

In his November 2005 statement, the veteran contends that he 
was previously advised by his doctor that his low back 
disorder was related to his shell fragment wound to the right 
buttock.  Similarly, the veteran testified at his February 
2007 hearing that when he fist had trouble with his back, his 
doctor told him he thought the problem was coming from the 
way he sat, which the veteran further testified was to the 
left, so as to favor the right buttock.  However, the veteran 
has not submitted any private medical records which verify 
such a causal connection between the veteran's low back 
disorder and his shell fragment wound to the right buttock.  
Although the veteran might sincerely believe that his low 
back disorder was caused or aggravated by his service-
connected shell fragment wound to the right buttock, the 
veteran, as a lay person, is not competent to make such 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, any statements by the veteran regarding 
such etiology or onset do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

Therefore, there is no medical evidence of record which 
contains the required causal connection necessary to 
establish secondary service connection.  See Wallin, 11 Vet. 
App. at 512.  An award of service connection must be based on 
reliable competent medical evidence and may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  Thus, because there is no competent 
medical evidence of record concluding that the veteran's low 
back disorder was caused or aggravated by his service-
connected shell fragment wound to the right buttock, 
secondary service-connection cannot be granted. 

In summary, the Board finds that a low back disorder was not 
diagnosed in service or for many years thereafter, and the 
medical evidence of record shows that the veteran's current 
low back disorder is not related to his period of active 
service or any incident therein, nor is his current low back 
disorder causally related to or aggravated by his service-
connected shell fragment wound to the right buttock.  For the 
reasons and bases discussed above, the Board has concluded 
that the negative evidence in this case outweighs the 
evidence in favor of the veteran's claim.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected shell fragment 
wound to the right buttock, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


